Title: To George Washington from Brigadier General Samuel Holden Parsons, 20 August 1780
From: Parsons, Samuel Holden
To: Washington, George


					
						Dear General
						Danbury [Conn.] August 20th 1780
					
					I was Yesterday honored with yours, of the 16th Instant, and shall take every Measure in my Power for the immediate Return to Camp of such Officers as are now in the State: I have detained only four nor have any continued in the State by my Direction or Licence; I beleive it will not be necessary to retain more than Six or Seven within the State to receive and forward Recruits to Danbury—The Recruits sent on to Camp are fourteen Hundred and Seventy—exclusive of about Ten Horsemen who remain at this Place since they were sent back by Colonel Sheldon; nor can I get any Direction from the Governor respecting them; the other Drafts from the Horse have joind the Infantry—I fear most of the Levies which will ever join are gone foward; the Governor and Council have issued an Order to take up and secure all those who have not gone

forword; which may probably produce Two or three Hundred more within a Week or Two; I have heard that the General Assembly will be called next Week if so tis probably Measures may then be adopted to furnish more Men.
					I last Night received Information from Long Island; that the Enemy had Embarked their Troops at White Stone, and some peices of heavy Cannon; that Twenty Transports part of this Embarkation had fallen down to New York; that on the 16th and 18th Instant some Troops pased through Setalket eastward, that on the 16th Sir Harry Clinton was at Bethpage about five Miles east of Hempstead, escorted by a Company of Dragoons, on his way to the East End of the Island: that the same Day eight Transports (said to be laden with Provisions) went to the Fleet which remaind in Gardners Bay; that on the 15th there was a hot press in New york, supposed to Man the Ships for Rhode Island—I have communicated this Inteligence To the Commanding Officer at Rhode Island. I Am with great Respect Your Excellency’s Obediant Servant
					
						Saml H. Parsons
					
					
						P.S. a Prisoner taken in a small Sloop says the Transports have Waggons & Horses on Board.
					
				